Action to recover for goods sold and delivered. Plaintiff appeals from an order denying its motion for summary judgment and granting defendant’s cross motion for a stay of proceedings pending determination of an appeal from an order and pending prior determination of defendant’s counterclaims in arbitration proceedings. Order of the Westchester County Court modified on the facts by striking out the second and third ordering paragraphs and by providing, in lieu thereof, that the cross motion of defendant for a stay be denied. As so modified, the order is affirmed, without costs. Although the precise amount of the indebtedness of defendant to plaintiff for goods sold and delivered remains for trial, we are of opinion that plaintiff should not be stayed from proceeding to trial and procuring a judgment for the reason that defendant asserts unrelated claims- against plaintiff which remain to be arbitrated. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.